DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, second ¶, filed 1 July 2021, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejections of claims 1-3 and 5-10 have been withdrawn.
In particular, in the previous office action mailed 1 April 2021, claim 4 was objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Accordingly, Applicant’s amendment in the reply filed 1 July 2021, which incorporated the subject matter of claim 4 into amended claim 1, places the application into condition for allowance because claim 1 is the sole independent claim and now includes the allowable subject matter of claim 4.

Reasons for Allowance
Claims 1-3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: As noted above, amended claim 1 includes the limitations of claim 4 which was indicated objected to as being allowable if rewritten in independent form including all of 
As to claims 2, 3, and 5-10: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856